Citation Nr: 0519512	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-19 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  A service 
medical record dated in June 1995 shows that the veteran 
reported a one month history of right knee pain.  Physical 
examination revealed a uric acid level of 8.7.  The 
assessment was to rule out gout.

A service medical record dated in August 1995 shows that the 
veteran reported dropping a tire on his toe one month 
earlier, resulting in pain and swelling.  The assessment was 
to rule out gout versus degenerative joint disease of the 
left hallux.

A treatment record dated on August 25, 1995 shows that the 
veteran complained of knee, left big toe, and back problems.  
The examiner noted back and joint pain and stiffness for many 
years and physical examination within normal limits.  It was 
also noted that right knee pain was due to arthritis with a 
diagnosis in August 1995.  The veteran was referred to 
rheumatology.

A VA general medical examination report dated in October 1995 
shows that the veteran complained of back pain, bilateral 
knee pain, and pain in the left toe.  He reported having had 
a uric acid level of 8.7 in May 1995, but that he had never 
had gout before and that he has had no problem with other 
joints in his feet.  The diagnosis, in pertinent part, was 
intermittent low back pain, currently asymptomatic and 
stable, and bilateral degenerative joint disease of both 
knees.

On Persian Gulf Registry examination in April 1996, the 
veteran gave a history of joint pain since 1994.  Uric acid 
was 10.4.  The impression was asymptomatic hyperuricemia and 
history of gouty arthritis.

A VA examination report dated in May 1996 shows that the 
veteran reported pain and stiffness of the joints.  The 
diagnosis, in pertinent part, was multiple joint pains, 
perhaps related to established gout with high uric acid 
levels, and chronic degenerative joint disease of the knees 
with retropatellar crepitus and some effusion.

An addendum to the May 1996 VA examination report dated in 
September 1996 shows that the examiner addressed the question 
as to the presence of gout.  He indicated that in May 1996, 
uric acid level was 8.9, and in September 1996, uric acid 
level was 9.8, both above the upper limits of normal, which 
is 7.  He added that both were consistent with a diagnosis of 
gout, but that an elevated uric acid level alone was not 
sufficient to make a diagnosis of gout.  There did not appear 
to be clinical evidence of gout by clinical examination or by 
history.  The knee pain was said to be more consistent with 
degenerative joint disease.  The back pain was either the 
same diagnosis or osteoarthritis.  The examiner concluded 
that though the uric acid had been elevated on occasions, 
there was no evidence by examination of gout at this time.  
It was noted that sedimentation rate was normal and minimized 
the likelihood of some inflammatory process.

VA outpatient treatment records dated from September 1997 to 
February 2005 show that the veteran experienced intermittent 
episodes of gout for which he was treated with anti-gout 
agents.  

Although it was determined that the veteran did not have gout 
approximately nine years ago in 1996, more recent treatment 
records contain diagnoses of gout.  In order to clarify this 
matter and determine the etiology of any current gout, the 
veteran should be scheduled for a VA examination.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
rheumatology examination.  The claims 
file must be made available to the 
examiner, and the examiner should review 
the claims file and indicate in his or 
her report that the claims file was in 
fact reviewed.  Any indicated tests 
should be accomplished.  

The examiner, based on examination 
findings, historical records, and medical 
principles, should give a medical 
opinion, with full rationale, as to 
whether or not the veteran currently has 
gout.  

If so, the examiner should provide a 
medical opinion as to the date of onset 
and etiology of gout, including whether 
it is as likely as not that gout had its 
onset during active service or within one 
year of the veteran's separation from 
service, or is related to any in-service 
disease or injury, including the in-
service uric acid findings.  

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all pertinent evidence 
of record, to include any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




